REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
EXAMINER’S AMENDMENT	2
Allowable Subject Matter	3
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to applicant’s claims received on 8/23/19.  Claims 1-20 are currently pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Harris (Reg #: 48,383) on 10/20/21.


8.  (currently amended)  A computer usable program product for generating contrastive information for a classifier prediction, the computer usable program product comprising a computer-readable storage medium, and program instructions stored on the storage medium, the stored program instructions comprising: program instructions to receive, by one or more processors, image data representative of an original input image; program instructions to predict, by one or more processors, using a deep learning classifier model, a first classification for the input image; program instructions to create, by one or more processors, a set of modified input images by adding each of a set of high-level features to a respective copy of the original image;  Page 43 of 47 Docket No. P201900634US01program instructions to predict, by one or more processors, using the deep learning classifier model, classifications for respective modified input images to identify one or more modified input images classified differently from the original input image; and program instructions to identify, by one or more processors, from among the one or more modified input images classified differently from the original input image, a pertinent-negative image that is most similar to the original input image.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 15, the Applicant’s claimed invention distinguishes over the prior art.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Zagaynov (US 2020/0311459 A1) is cited to teach training language models.
	Feng et al (US 2018/0232601 A1) is cited to teach deep active learning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666